DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-16 in the reply filed on 05/18/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK (US 20180217667).
Regarding claim 1, PARK discloses a sensory augmentation system (abstract), comprising: a first electro-tactile stimulator (paragraph 9-12, 44-47) comprising: at least one user interaction element driven by a driver and contactable to a human body to provide stimulation having a first stimulation waveform (paragraph 9-12, 44-47); and a signal generation and sensing processor configured to receive data corresponding to information to be communicated to the user, wherein the signal generation and sensing processor generates a first instruction to the driver, the first instruction corresponding to the first stimulation waveform, and wherein the driver generates the stimulation having the first stimulation waveform in response to the first instruction (paragraph 9-12, 44-47).
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  PARK further discloses wherein the first electro-tactile stimulator comprises a ring worn on a finger of a user (Figure 2, 3).
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  PARK further discloses wherein the signal generation and sensing processor is in electronic communication with a smartphone and receives data therefrom corresponding to text to communicate to a user via the first stimulation waveform (paragraph 46).
Regarding claim 9, PARK discloses a method of sensory augmentation (abstract), comprising: providing, by a computing device, a wireless transmission corresponding to text (paragraph 9-12, 44-47); receiving, by a first electro-tactile stimulator, the wireless transmission (paragraph 9-12, 44-47); generating, by a signal generation and sensing processor of the first electro-tactile stimulator, a first instruction to an electrode driver, the first instruction corresponding to a first stimulation waveform representing the text (paragraph 9-12, 44-47); generating, by the electrode driver, the first stimulation waveform in response to the first instruction (paragraph 9-12, 44-47); and providing, by an electrode array driven by the electrode driver, electrical stimulation to a human body, the electrical stimulation corresponding to the text (paragraph 9-12, 44-47).
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  PARK further discloses wherein the first electro-tactile stimulator comprises a ring worn on a finger of a user (Figure 2, 3) 
Regarding claim 15, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  PARK further discloses wherein the computing device is a smartphone and the wireless transmission corresponds to text to communicate to a user via the first stimulation waveform (paragraph 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 20180217667) in view of VESCOVI et al (US 2020/0241641).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, PARK does not expressly disclose comprising a second electro-tactile stimulator, wherein the first and second electro-tactile stimulators are wearable on different fingers and localized in the sensory augmentation system according to triangulation.  In a similar field of endeavor, VESCOVI discloses comprising a second electro-tactile stimulator, wherein a first and second electro-tactile stimulators are wearable on different fingers and localized in the sensory augmentation system according to triangulation (Figure 10; paragraph 154).  Therefore it would have been obvious to a person of ordinary skill in the art to modify PARK to include the teachings of VESCOVI, since VESCOVI states that such a modification would allow applications to be linked to different wirelessly connected devices.	
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, PARK does not expressly disclose further comprising providing a second electro-tactile stimulator, wherein the first and second electro-tactile stimulators are wearable on different fingers.  In a similar field of endeavor, VESCOVI discloses further comprising providing a second electro-tactile stimulator, wherein the first and second electro-tactile stimulators are wearable on different fingers (Figure 10; paragraph 154).  Therefore it would have been obvious to a person of ordinary skill in the art to modify PARK to include the teachings of VESCOVI, since VESCOVI states that such a modification would allow applications to be linked to different wirelessly connected devices.	
Claim(s) 4-7, 12-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 20180217667) in view of RUBIN et al (US 2021/0064132).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  PARK further discloses wherein the driver drives a first user interaction element of the plurality of user interaction elements with the electrical stimulation having the first stimulation waveform and drives a second user interaction element of the plurality of user interaction elements with the electrical stimulation having a second stimulation waveform different from the first stimulation waveform (paragraph 9-12, 44-47).  However, PARK does not expressly disclose wherein the at least one user interaction element is a component of an array of user interaction elements that comprises a plurality of user interaction elements spaced annularly around an interior surface of the ring.  In a similar field of endeavor, RUBIN discloses wherein the at least one user interaction element is a component of an array of user interaction elements that comprises a plurality of user interaction elements spaced annularly around an interior surface of a ring (Figure 34; paragraph 261-263).  Therefore it would have been obvious to a person of ordinary skill in the art to modify PARK to include the teachings of RUBIN, since RUBIN states that such a modification would allow a greater amount of haptic sensations to be conveyed to a user.
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  PARK further discloses wherein each waveform corresponds to a physical sensation representing a different alphabet character (paragraph 96-99).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  PARK further discloses wherein each waveform corresponds to a different alphabet character, and wherein the first instruction comprises data representing text (paragraph 96-99).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, PARK does not expressly disclose further comprising glasses having a built-in image projector configured to project an image corresponding to the text.  In a similar field of endeavor, RUBIN discloses further comprising glasses having a built-in image projector configured to project an image corresponding to the text (Figure 31, 33, 34; paragraph 68, 69, 246, 247). Therefore it would have been obvious to a person of ordinary skill in the art to modify PARK to include the teachings of RUBIN, since RUBIN states that such a modification would allow display of objects within an augmented or virtual reality environment.
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  PARK further discloses wherein the electrode driver drives a first electrode of the plurality of electrodes with the electrical stimulation having the first stimulation waveform and drives a second electrode of the plurality of electrodes with the electrical stimulation having a second stimulation waveform different from the first stimulation waveform (paragraph 9-12, 44-47).  However, PARK does not expressly disclose wherein the at least one user interaction element is a component of an array of user interaction elements that comprises a plurality of user interaction elements spaced annularly around an interior surface of the ring.  In a similar field of endeavor, RUBIN discloses wherein the at least one user interaction element is a component of an array of user interaction elements that comprises a plurality of user interaction elements spaced annularly around an interior surface of a ring (Figure 34; paragraph 261-263).  Therefore it would have been obvious to a person of ordinary skill in the art to modify PARK to include the teachings of RUBIN, since RUBIN states that such a modification would allow a greater amount of haptic sensations to be conveyed to a user.
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  PARK further discloses wherein each waveform corresponds to a physical sensation representing a different alphabet character (paragraph 96-99).
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  PARK further discloses wherein each waveform corresponds to a different alphabet character, and wherein the first instruction comprises data representing text (paragraph 96-99).
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, PARK does not expressly disclose further comprising projecting, by glasses having a built-in image projector, an image corresponding to the text..  In a similar field of endeavor, RUBIN discloses further comprising glasses having a built-in image projector configured to project an image corresponding to the text (Figure 31, 33, 34; paragraph 68, 69, 246, 247). Therefore it would have been obvious to a person of ordinary skill in the art to modify PARK to include the teachings of RUBIN, since RUBIN states that such a modification would allow display of objects within an augmented or virtual reality environment.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624